Citation Nr: 1115649	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic lung disability, claimed as bronchitis and chronic obstructive pulmonary disease (COPD). 

2.  Entitlement to service connection for an upper respiratory infection.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an upper back and neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1964 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for back pain, bilateral hearing loss, bronchitis, and an upper respiratory infection.  

The Veteran testified at an October 2009 personal hearing held at the RO before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims file.  The issues have been recharacterized to better reflect the allegations of the Veteran, based on his clarification of his claims at the DRO hearing.  The Veteran did not desire a Board hearing.

The issues of service connection for bilateral hearing loss and an upper back and neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Currently diagnosed COPD was not first manifested during active duty service; the evidence of record is against a finding that any chronic lung disability is related to military service.

2.  There is no diagnosis of a current chronic upper respiratory infection; currently diagnosed allergic rhinitis was not first manifested during service or for many years afterward.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic lung disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection for an upper respiratory infection have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A June 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  At the DRO hearing, the Veteran demonstrated his understanding of the notice provided him, as he discussed all elements of service connection, to include continuity of his symptomatology.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted and a required opinion was obtained in October 2009; the Veteran has not argued, and the record does not reflect, that this examination and opinion are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file and performed all required testing.  Requested opinions were rendered along with clearly stated rationales.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reveal that while on active duty in June 1967, the Veteran was treated for a viral upper respiratory infection.  Testing was positive for strep.  The doctor also noted a history of bronchitis.  The Veteran complained of a stuffy head, sore throat, and productive cough.  Medication, including antibiotics, was prescribed.  On examination for separation in October 1967, the Veteran made no report of current respiratory symptoms, and no clinical findings reflecting such were noted.  The Veteran was examined in November 1975 in connection with an attempt to re-enlist.  He reported no current or past respiratory problems at that time, and the examiner noted no clinical indications of such.  The Veteran was not qualified for service for other reasons.

Post service private treatment records, from 1984 to 2007, reveal that while employed by the Corps of Engineers, the Veteran was monitored for the development of respiratory problems due to possible exposures to asbestos.  Treatment records and pulmonary testing over the decades reveal no complaints of acute or chronic functional problems.  Pulmonary Function Tests (PFTs) from 1995 to 2000 are overwhelmingly normal; only a May 1997 spirometry notes a "very slight obstruction."  X-rays note no infiltrates or scarring of the lungs.  The only abnormal findings are the presence of an old rib fracture.

Private treatment records from Dr. JR, the Veteran's primary care physician, cover the period of 2004 to 2008.  Records show that in January 2006, the Veteran was diagnosed with bronchitis; the condition was not indicated to be chronic at that time.  Another bout of bronchitis was noted in October 2006 and the diagnosis appeared regularly through 2007 and 2008.  At times since 2007 the doctor indicated the correct diagnosis was allergic rhinitis instead.  An albuterol inhaler and allergy medication were prescribed.  In January 2008, COPD was diagnosed.  Dr. JR noted the Veteran was a nonsmoker, but also stated he used marijuana.  He offered no opinion on the etiology of any diagnosed condition.

VA treatment records from February 2009 fail to indicate any chronic respiratory diagnosis, though the Veteran's use of an Albuterol inhaler, prescribed by his private doctor, was noted.

A VA respiratory examination was conducted in October 2009.  The examiner reviewed the claims folder.  The Veteran reported that he had been diagnosed with COPD a year prior.  He complained of a productive cough, and stated he used an inhaler as needed, generally once or twice a day.  It helps, and he had experienced no side effects.  He walked 2 miles a day without difficulty, at a slow pace.  He had never smoked.  On physical examination, the Veteran was breathing easily.  Lungs were clear to auscultation, with good air entry.  COPD was diagnosed; there was no diagnosis of bronchitis or any upper respiratory infection.  The examiner noted the in-service treatment, but stated there was no evidence of any chronic problem since that time.  The Veteran had denied problems on separation from service, and repeated physicals over the post service years showed no similar complaints.  It was therefore less likely than not that the current diagnosis of COPD was related to service.

At the October 2009 DRO hearing, the Veteran stated that after his in-service treatment for bronchitis, he continued to have respiratory problems "all the time."  He reported current sinus problems had been identified by his private doctor, which he treated with medication.  

A.  COPD

Although the Veteran was treated in service for respiratory problems, the competent and credible evidence of record demonstrates that the condition resolved completely during service.  It was not noted on separation from service, and post-service medical records show no treatment for or complaints of any ongoing or recurrent breathing problems until approximately 2006.  The Veteran has alleged that he was in fact experiencing problems since service, but this is not corroborated by medical records.  His assertions are not credible.

It is not merely the absence of treatment records which undermines his credibility.  More importantly, for almost 2 decades the Veteran was closely monitored for the development of lung problems by his employer.  At no time, however, do doctors note any chronic functional impairments or subjective complaints.  Numerous B-readers, specially qualified radiologists, have considered the Veteran's x-rays, and noted no indication of COPD.  There is only one isolated finding of a "very mild" obstructive defect in May 1997, yet even then there were no complaints noted by the Veteran.

The sole medical opinion of record, from the October 2009 VA examiner, is negative.  He found, based on the evidence of record, that there was no relationship between in-service acute bronchitis and the current diagnosis of COPD.  The opinion is not contradicted, and his rationale is logical and accurate with respect to his summary of the evidence.  

The Veteran has stated his opinion that there is in fact such a relationship.  However, as a layperson, he is not qualified to render an opinion on etiology, which requires specialized medical knowledge or training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is not a situation where the Veteran can observe, through his five senses, a causal relationship.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  To the extent that symptoms are observable, the Veteran lacks the knowledge and training to differentiate between those caused by his various diagnoses.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a chronic lung disability, claimed as bronchitis and COPD, is not warranted. 

B.  Upper Respiratory Infection

The Veteran also alleges that his upper respiratory symptoms are related to service.

The VA examiner identified no current upper respiratory problems.  Private medical record, however, indicate the presence of allergies, which are manifested by congestion, nasal discharge, and sinus problems.  The Veteran has been prescribed medications for this.

Service treatment records show no diagnosis of allergies.  The sole incident of treatment for upper respiratory problems, when the Veteran was diagnosed with a viral infection and strep, is clearly and unequivocally the result of an acute infection.  It resolved completely with treatment.  There is no manifestation of allergy symptoms until 2007.  While the Veteran alleges problems between service and 2007, his allegations are, as is discussed above, contradicted by the extensive private treatment records he has submitted.  The evidence indicates that the Veteran was actually symptom free for many years after service.  Continuity and chronicity of the in-service upper respiratory problems are not shown, nor does the competent and credible evidence establish a nexus between service and current diagnosis.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for an upper respiratory infection is not warranted.


ORDER

Service connection for a chronic lung disability, claimed as bronchitis and COPD, is denied.

Service connection for an upper respiratory infection is denied.


REMAND

I.  Hearing Loss

A VA audiological examination was conducted in October 2008, and a VA examiner rendered an opinion regarding the etiology of the currently diagnosed hearing loss.  The examiner mischaracterized the evidence in formulating his opinion, however, and the stated rationale is not valid.  Remand is required to obtain an adequate medical opinion.

The examiner stressed that the Veteran's hearing was normal at entry into service and at separation.  This appears true to the extent that the definition of a hearing loss disability was not met.  38 C.F.R. § 3.385.  However, some worsening of hearing acuity was shown across service.  The whispered voice test in one ear went from 18/15 to 15/15, and the puretone threshold in the right ear rose to 20 at 4000 Hertz.  On remand, the examiner must discuss whether these slight changes indicate the beginning of the Veteran's progressive hearing loss.

II.  Upper Back and Neck 

The duty to assist a Veteran in substantiating his claims includes providing examination when necessary.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service treatment records indicate complaints of low back pain in service.  While these appear to involve the lumbar spine, the descriptions of the symptomatology is sufficiently imprecise to raise the possibility that higher spinal segments were affected.  The Veteran has competently reported current back pain, involving the "upper back" and neck.  He also reports that his problems have persisted since service, a contention supported by evidence that in 1975, Army doctors investigated the Veteran's low back when he attempted to re-enlist.  This is not to be construed as a finding of continuity or chronicity; it is merely an indication that the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006) has been met with regard to the reasonable possibility of a nexus to service.

In light of the evidence of in-service injury and current disability, remand for examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audio examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should be informed that noise exposure in service is established, as is post service noise exposure.  The examiner should opine as to whether it is at least as likely that any currently diagnosed hearing loss disability is caused or aggravated by service.  The examiner must specifically discuss the apparent worsening of hearing acuity from entry to separation, as reflected in the whispered voice test and puretone thresholds at 4000 Hertz.  A full and complete rationale for all opinions expressed is required.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify all current disabilities of each spinal segment (lumbar, thoracic, and cervical), and should opine as to whether it is at least as likely as not that any such diagnosis is related to the documented in-service treatment of back pain.  A full and complete rationale for any opinion expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


